Plaintiff in Error was indicted and convicted of the murder of Levi Nathan Allen and seeks to reverse this judgment on writ of error. The verdict was for murder in the first degree with recommendation to mercy.
There are twelve assignments of error. They attack the refusal of the trial court to permit an experiment with a lamp found in the house of Allen on the morning after the homicide, the refusal of the court to sustain objections to questions propounded to the defendant, Pike, and to the witness, Rhodes, the refusal to admit preferred testimony by the defendant as to the condition of an automobile cushion and the result of the analysis of alleged blood stains thereon and the order overruling defendant's motion for new trial.
These assignments have been examined and we fail to find reversible error exemplified by the record, nor do we see that our views in extenso as to them would serve any useful purpose. The defense was an alibi which the evidence did not satisfactorily establish. The evidence of guilt was in some of its aspects, unreasonable, but on the whole, the jury in its province resolved it against the alibi and it supports the verdict.
The judgment below is therefore affirmed.
Affirmed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL AND BROWN, J.J., concur.
DAVIS, J., disqualified. *Page 165